Dismissed and Memorandum Opinion filed May 29, 2003








Dismissed and Memorandum Opinion filed May 29, 2003.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00388-CV
____________
 
METROBANK, N.A., Appellant
 
V.
 
SOUTHWEST SERVICE CENTER, LTD. 
&
JAMSHID MOSHARI, Appellees
 

 
On Appeal from the County Civil Court
at Law No. 4
Harris
County, Texas
Trial Court Cause No. 747,748-801
 

 
M
E M O R A N D U M   O P I N I O N
This is a restricted appeal from a default judgment signed
October 2, 2002.  On May 19, 2003,
appellant filed a motion to dismiss the appeal because the case has been
settled.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed May 29, 2003.
Panel consists of Chief Justice
Brister and Justices Fowler and Edelman.